Opinion filed July 19, 2012




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-12-00193-CV
                                          __________

                  SCIENTIFIC MACHINE & WELDING, INC. AND
                           ALAN BASTA, Appellants
                                   V.
                      WELLS FARGO BANK, N.A., Appellee


                              On Appeal from the 250th District Court
                                       Travis County, Texas
                              Trial Court Cause No. D-1-GN-10-001880


                              MEMORANDUM               OPINION
          Scientific Machine & Welding, Inc. and Alan Basta are the appellants in this appeal.
They have filed an unopposed motion to dismiss the appeal pursuant to TEX. R. APP. P.
42.1(a)(1). Appellants further request that all costs be taxed against the party incurring same.
See TEX. R. APP. P. 42.1(d). Therefore, in accordance with appellants’ request, we dismiss the
appeal.
          The motion to dismiss is granted, and the appeal is dismissed. All costs will be taxed
against the party incurring same.

July 19, 2012                                               PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.